FROM GRAFTON CIRCUIT COURT.
The referee, reporting the facts found by him, says that he "is unable to find that there was any legal consideration of which the defendants can avail themselves *  *  as answer to the plaintiff's claim for damages, but submits that question to the court." By which I understand that the question for the court is, whether the facts reported amount in law to an accord and satisfaction.
A plea of accord and satisfaction must aver something done and accepted in satisfaction, and the averment must be proved. If the demand to be satisfied is a definite sum of money, and the sum to be paid in satisfaction also money, the satisfaction must equal the claim; but if the claim is for unliquidated damages, or the thing done or given is not money, the question of adequacy does not arise. It is enough that something substantial, which one party is not bound by law to do, is done by him, or something which he has a right to do he abstains from doing at the request of the other party.
In this case the defendants, adopting and ratifying the negotiations of Libby, which the case finds they knew nothing about when it was made, are obliged substantially to say that they, by their agent Libby, at the plaintiff's request, agreed to pay to the county the fine and costs which had been adjudged against them, and did so pay, and such payment was accepted by the plaintiff in satisfaction.
The agreement fails in this particular, that the parties did not understand it alike; and it is necessary to hold, as matter of law, that the referee finding that Libby had good reason to understand it as he did, the plaintiff is estopped from denying that such was the agreement.
If we can get so far it appears from the case that the plaintiff had no interest in the payment of the costs, the prosecution having been carried on at the expense of the town of Littleton; and also the payment of the fine and costs to the county was just what the defendants were obliged to do by law, so that it could not be in law a satisfaction of any claim of the plaintiff; even though it were done at his request. Neither does the case find that whatever was done was accepted by the plaintiff in satisfaction, or even brought to his knowledge.
The attempt to prove all accord and satisfaction fails, and the exception must be overruled.
LADD and SMITH, JJ., concurred.
Exception overruled. *Page 514